Arterburn, J.
*5*4In the first above entitled case *5the City of Indianapolis has made a motion to dismiss the same on the ground that the bill of exceptions included in the transcript was never filed with the clerk of the trial court or evidenced by any order book entry; that no assignment of errors is attached to the transcript; that the brief has major defects, among them a failure to make a concise statement of the record therein. For the reasons stated, there has been a failure to properly perfect an appeal in this case. The motion to dismiss is sustained.
In the second above entitled case the appellant, apparently recognizing a failure to perfect the appeal in time, has filed a motion for a belated appeal, alleging in substance a failure of his attorney to take the proper steps within the proper time for perfecting the appeal.
We have previously held that a mistake or error of a party’s attorney as to the time limitations for an appeal is no excuse for grounds for a belated appeal. Deckard v. State (1960), 241 Ind. 338, 170 N. E. 2d 424.
For the reasons stated, the petition for a belated appeal is denied.
Bobbitt, C. J., Landis, Achor, Jackson, JJ., concur.
Note. — Reported in 174 N. E. 2d 54.